                                                          Case 3:19-cv-01330-MMC Document 38 Filed 10/02/20 Page 1 of 2



                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Stephen E. Horan, SBN 125241
                                                       John R. Whitefleet, SBN 213301
                                                   3   David R. Norton, SBN 291448
                                                       350 University Avenue, Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                   6
                                                       Attorneys for Defendant COUNTY OF HUMBOLDT
                                                   7
                                                   8                                   UNITED STATES DISTRICT COURT
                                                   9                              NORTHERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11     TRINITY WILLIAMS, individually,                 CASE NO.: 3:19-cv-01330-MMC
                                                  12                     Plaintiffs,   STIPULATION FOR DISMISSAL WITH
                 350 University Ave., Suite 200




                                                  13     v.                            PREJUDICE OF DEFENDANT COUNTY
                    Sacramento, CA 95825




                                                                                       OF HUMBOLDT AND [PROPOSED]
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14     COUNTY OF HUMBOLDT and DOES 1 ORDER
                                                         through 50,
                                                  15
                                                  16                     Defendants.                     Complaint filed: 1/31/2019
                                                                                                         Trial: 05/17/21
                                                  17    ______________________________________/
                                                  18           IT IS HEREBY STIPULATED and agreed by and between Plaintiff TRINITY WILLIAMS
                                                  19   and Defendant COUNTY OF HUMBOLDT that this action be dismissed in its entirety with
                                                  20   prejudice pursuant to Fed. R. Civ. P. 41(a).
                                                  21           IT IS FURTHER STIPULATED that each party is to bear their own fees and costs, including
                                                  22   all attorneys’ fees.
                                                  23           IT IS SO STIPULATED.
                                                  24   ///
                                                  25   ///
                                                  26   ///
                                                  27   ///
                                                  28   ///


                                                       {02291715.DOCX}                        1
                                                       STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT COUNTY OF HUMBOLDT AND
                                                                                      [PROPOSED] ORDER
                                                          Case 3:19-cv-01330-MMC Document 38 Filed 10/02/20 Page 2 of 2



                                                   1   Dated: October 2, 2020                               PORTER SCOTT
                                                                                                            A PROFESSIONAL CORPORATION
                                                   2
                                                   3                                                        By /s/ David R. Norton
                                                                                                                   David R. Norton
                                                   4                                                               Attorneys for Defendant COUNTY
                                                                                                                   OF HUMBOLDT
                                                   5
                                                   6   Dated: October 2, 2020                               BRAGG, MAINZER, & FIRPO, LLP

                                                   7                                                        By /s/ Benjamin Mainzer (as authorized on 10/2/20)
                                                                                                                   Benjamin Mainzer
                                                   8
                                                                                                                   Attorney for Plaintiff TRINITY
                                                   9                                                               WILLIAMS

                                                  10
                                                  11
                                                                                             [PROPOSED] ORDER
                                                  12
                 350 University Ave., Suite 200




                                                  13            Having reviewed the Stipulation of the parties, and good cause appearing, IT IS HEREBY
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   ORDERED that the above-captioned action is dismissed with prejudice. Each party is to bear their

                                                  15   own fees and costs, including all attorneys’ fees.

                                                  16
                                                       Dated: October 2, 2020                                __________________________________
                                                                                                            ___ ______________
                                                                                                                      __      _____
                                                                                                                                  _ _____
                                                                                                                                  __   ___________
                                                  17                                                         The
                                                                                                             T     Honorable
                                                                                                              hee Ho          Maxine
                                                                                                                     onorable Maxi       Chesney
                                                                                                                                  ine M. Chesne
                                                                                                                                              neyy
                                                                                                                                              ne
                                                  18                                                         United
                                                                                                             Unit
                                                                                                                ited
                                                                                                                it e States District Court Judge

                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28


                                                       {02291715.DOCX}                        2
                                                       STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT COUNTY OF HUMBOLDT AND
                                                                                      [PROPOSED] ORDER
